                Case 2:21-cv-01164-MCE-JDP Document 19 Filed 09/13/21 Page 1 of 3


            1
              David T. Biderman (Cal. Bar No. 101577)
            2 DBiderman@perkinscoie.com
              PERKINS COIE LLP
            3 505 Howard Street, Suite 1000
              San Francisco, CA 94105
            4 Telephone: 415.344.7000
              Facsimile: 415.344.7050
            5
              Charles C. Sipos, pro hac vice
            6 Lauren Watts Staniar, pro hac vice
              CSipos@perkinscoie.com
            7 LStaniar@perkinscoie.com
              PERKINS COIE LLP
            8 1201 Third Avenue, Suite 4900
              Seattle, WA 98101
            9 Telephone: 206.359.8000
              Facsimile: 206.359.9000
           10

           11 Attorneys for Defendants
              Dr Pepper Snapple Group, Inc. and Keurig Dr.
           12 Pepper Inc.

           13                               UNITED STATES DISTRICT COURT
           14                              EASTERN DISTRICT OF CALIFORNIA
           15                                      SACRAMENTO DIVISION
           16

           17

           18 DARLENE      HARRIS, ANNEMARIE                  Case No. 2:21-cv-01164-MCE-JDP
              NEWBOLD, and STEPHANIE
                                                              STIPULATION WITH ORDER TO
           19 ESCOBAR,      individually and on behalf of
              all others similarly situated,                  EXTEND TIME TO RESPOND TO CLASS
                                                              ACTION COMPLAINT AND RESET CASE
           20                                                 MANAGEMENT DEADLINES
                                     Plaintiffs,
           21
                       v.
           22

           23 SNAPPLE BEVERAGE CORP. and
              KEURIG DR. PEPPER INC.,
           24
                              Defendants.
           25

           26
                       Defendants Snapple Beverage Corporation (“Snapple”) and Keurig Dr. Pepper Inc.
           27

           28 (“KDP”) (KDP and Snapple are referred to collectively as “Defendants”) and Plaintiffs Darlene
LEWI
S             4825-7766-1428.1                               1
BRISBOI           STIPULATION AND ORDER TO CONTINUE HEARING DATE FOR BAIL DEFENDANTS’ MOTION FOR
S                                               SUMMARY JUDGMENT
BISGAARD
                Case 2:21-cv-01164-MCE-JDP Document 19 Filed 09/13/21 Page 2 of 3


            1 Harris, Annemarie Newbold, and Stephanie Escobar (“Plaintiffs”) (collectively, “the Parties”) by

            2 and through their attorneys stipulate, pursuant to Local Civil Rules 143 and 144 and Federal Rule

            3 of Civil Procedure 6, to an extension of time to September 24, 2021, for Defendants to answer or

            4 otherwise plead in response to Plaintiffs’ Class Action Complaint, for an accompanying schedule

            5 for briefing on Defendants’ anticipated motion to dismiss in response to the Complaint, and for a

            6 brief extension of the case management deadlines.

            7          WHEREAS, on or about June 30, 2021, Plaintiffs filed a Class Action Complaint against

            8 Defendants in the United States District Court for the Eastern District of California;

            9          WHEREAS, on or about July 2, 2021, Plaintiffs served Snapple with a copy of the
           10 Summons and Complaint;

           11          WHEREAS, on or about July 6, 2021, Plaintiffs served KDP with a copy of the Summons
           12 and Complaint;

           13          WHEREAS, Defendants’ current deadline to respond to the Complaint is September 10,
           14 2021, per the Parties’ stipulation and this Court’s order on the same, ECF Nos. 11, 15;

           15          WHEREAS, the Parties have entered into discussions that might result in an agreed
           16 resolution of the case;

           17          WHEREAS, the Parties seek a modest 14-day extension of Defendants’ deadline to answer
           18 or otherwise respond to the Complaint, as well as related extensions to the agreed-upon briefing

           19 schedule, to accommodate these ongoing discussions;

           20          WHEREAS, the Parties likewise seek a modest 14-day extension to the case management
           21 deadlines, including but not limited to the deadline for their conference under Federal Rule of

           22 Civil Procedure 26(f) and any related filing or discovery deadlines;

           23          WHEREAS, the Parties have sought and obtained one extension of time in this case,
           24 namely, an extension of time for Defendants to answer or otherwise respond to the Complaint

           25 from July 23, 2021 to September 10, 2021, ECF Nos. 11, 15;

           26          WHEREAS, good cause exists for the requested modest extensions of time because the
           27 Parties are engaged in ongoing discussions regarding a potential resolution of this case in its

           28 entirety, and believe that it would be a waste of parties’ and judicial resources to proceed with
LEWI
S             4825-7766-1428.1                                   2
BRISBOI           STIPULATION AND ORDER TO CONTINUE HEARING DATE FOR BAIL DEFENDANTS’ MOTION FOR
S                                               SUMMARY JUDGMENT
BISGAARD
                Case 2:21-cv-01164-MCE-JDP Document 19 Filed 09/13/21 Page 3 of 3


            1 briefing now, while those discussions are ongoing;

            2            NOW THEREFORE, good cause having been shown, the Parties hereby stipulate that the

            3 time in which Defendants must respond to the Complaint is EXTENDED to September 24, 2021.

            4 Should ongoing discussions fail, the Parties further stipulate to the following briefing schedule on

            5 Defendants’ anticipated motion to dismiss with Defendants’ opening motion due September 24,

            6 2021, Plaintiffs’ opposition due October 15, 2021, and Defendants’ reply due October 26, 2021.

            7 The Parties further stipulate to an extension of the deadline for conducting their conference under

            8 Federal Rule of Civil Procedure 26(f) until September 13, 2021. All related case management

            9 deadlines shall be adjusted accordingly.
           10
                DATED: September 7, 2021                      PERKINS COIE LLP
           11

           12                                                 By: /s/ David T. Biderman
                                                                  David T. Biderman (Cal. Bar No. 101577)
           13                                                     DBiderman@perkinscoie.com
           14                                                 Attorney for Defendants
           15
                DATED: September 7, 2021                      CLARKSON LAW FIRM, P.C.
           16

           17                                                 By: /s/ Yana Hart (as authorized on September 7,
                                                              2021)
           18                                                     Yana Hart, Esq.
                                                                  YHart@clarksonlawfirm.com
           19
                                                              Attorney for Plaintiffs
           20

           21            IT IS SO ORDERED.
           22
                Dated: September 10, 2021
           23

           24

           25

           26

           27

           28
LEWI
S               4825-7766-1428.1                                 3
BRISBOI            STIPULATION AND ORDER TO CONTINUE HEARING DATE FOR BAIL DEFENDANTS’ MOTION FOR
S                                                SUMMARY JUDGMENT
BISGAARD
